DETAILED ACTION
In the amendment filed on March 7, 2022, claims 1 – 12 are pending.  

Response to Amendment
The declaration under 37 CFR 1.130(a) filed March 7, 2022 is sufficient to overcome the rejection of claims 1 – 11 based upon 35 USC 102.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to disqualification of Corea, J. R. et al. Screen-printed flexible magnetic resonance imaging receive coils. Nat. Commun. 7:10839 doi: 10.1038/ncomms10839 (2016) as prior art.

Double Patenting
The provisional rejection of the claims over claims 1 – 8 of the copending application 16/656380 is withdrawn as the copending application has not issued.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 12 directed to an invention non-elected without traverse.  Accordingly, claim 12 has been cancelled.

Reasons for Allowance
s 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not reasonably suggest a method of forming a flexible magnetic resonance imaging (MRI) receive coil device having at least one receive coil with at least one capacitor comprising the steps of : 

a) providing a flexible substrate having a first surface and a second surface opposite the first surface;
 b) forming a first conductor pattern on the first surface by printing a first layer of conductive material on the first surface using a printing mask having a pattern; and 
c) forming a second conductor pattern on the second surface by printing a second layer of conductive material on the second surface using said printing mask,
wherein a portion of the first conductor pattern on the first surface overlaps with a portion of the second conductor pattern on the second surface with the flexible substrate there between to form the at least one capacitor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717